OR|G!NAL

In the United States Court of Federal Claims
FILED

sTACY ALLEN TAYLoR, MAY 9 wl
u.a count oF
Plainriff, \=EoEF\AL om\ms
No. 14-39328 U.S.C. § 191 5(e)(2). Under this statute, in
proceedings in forma pauperis, a court is given authority to "dismiss the case at any time if the
court determines that . . . the action is frivolous or malicious." As the Supreme Court has
observed, "the statute accords judges . . . the unusual power to pierce the veil of the complaint’s
factual allegations and dismiss those claims whose factual contentions are clearly baseless,"
including "claims describing fantastic or delusional scenarios." Neitzke v. Williams, 490 U.S.

319, 328 (l989). See also Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (Zd Cir.
1998).

The Court finds that the factual allegations and claims in Mr. Taylor’s complaint are
"frivolous" within the meaning of section 191 5(e)(2) because they describe what are clearly
"fantastic or delusional scenarios." Therefore, the complaint is hereby DISMISSED with
prejudice. The clerk is directed to enter judgment accordingly.

IT IS SO ORDERED.

{;z_, /( 
ELAINE D. KAPLAN
Judge